MEMORANDUM **
Washington state prisoner, Allan Par-melee appeals pro se the district court’s summary judgment for defendants in his action alleging that prison officials violated his constitutional rights and denied him meaningful access to the courts. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the grant of summary judgment, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and affirm the grant of summary judgment for the reasons stated by the district court’s October 29, 1999, and November 24, 1999 orders. We review for an abuse of discretion the district court’s dismissal pursuant to Federal Rule of Civil Procedure 41(b), see Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992), and affirm the district court’s dismissal of count I.
Because Parmelee failed to comply with an order of the court, the district court did not abuse its discretion by dismissing Count I of his complaint. See id. at 1260-62 (listing the five relevant dismissal factors).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.